Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1,6-8,11-13,17-19,22-25,29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,275,670) in view of Samadani et al. (US 2018/0072265) and Kumar et al. (US 9,905,133).
Li discloses a method of recovering a robotic vehicle (autonomous vehicle, col. 3, line 36) comprising evaluating by processor 672,659 unauthorized use indicia (col. 6, lines 52-67), and identifying that the vehicle use is unauthorized based on the detected use indicia (col. 8, lines 15-23), except for particularly stating that the vehicle is considered stolen or that a use indicia threshold has been exceeded.
Samadani discloses a method of recovering a robotic vehicle (UAV, abstract)  by comparing sensor data to authorization threshold (par. 42) and providing warning of unauthorized use (par. 45) when a vehicle is stolen (par. 52).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use sensor data compared to authorization threshold to detect stolen vehicle as suggested by Samadani , and plural parameter stolen vehicle status as suggested by Kumar, in conjunction with a unauthorized vehicle use detection system as disclosed by Li, in order to verify that unauthorized use was of a sufficient level to warrant providing indication of stolen vehicle status, and to provide more accurate stolen vehicle status based on plural inputs, so as to avoid nuisance alerts.
Regarding claims 6-7, Samadani teaches detection of unauthorized use when vehicle is operated in an unauthorized manner, including operation outside of a contract operational area (par. 74).
Regarding claim 8, Samadani teaches determination of unauthorized use based on the trust factor of known identified authorized users detected by facial recognition (pars. 63-65).
Regarding claims 11-12, Samadani teaches two factor authentication determination including at least facial recognition, fingerprint recognition and biometric authentication (pars. 63-65).
Claims 13,24,25 are rejected for the same reasons as set forth above with regard to claim 1.
Claims 17-19 and 22-23 and 29 are rejected for the same reasons as set forth above with regard to claims 6-8, 11,12 and 8, respectively.
2.	Claim s 2,3,14, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,275,670) in view of Samadani et al. (US 2018/0072265), Kumar et al.  and Trapero et al. (EP 3,349,085).
Li , Kumar and Samadani disclose a robotic vehicle recovery method/system as set forth above with regard to claims 1 and 13, except for specifically stating that unauthorized use of vehicle is detected based on comparison of card identifier of SIM .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use ID card comparison as suggested by Trapero to detect unauthorized vehicle use in conjunction with an unauthorized vehicle use method/system as disclosed by Li , Kumar and Samadani, in order to easily detect unauthorized use if a vehicle did not have an onboard operator.
Regarding claim 3, Trapero teaches that ID is associated with user and is stored in database (par. 76).
Claims 14 and 26 are rejected for the same reasons as set forth above with regard to claims 2-3.
3.	Claim s 9,10,20,21,30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,275,670) in view of Samadani et al. (US 2018/0072265), Kumar et al.  and Hunt et al. (US 2017/0057634).
Li , Kumar and Samadani disclose a robotic vehicle unauthorized use detection method/system as set forth above with regard to claims 1,8,13,19,25 and 29, except for specifically stating that trust factor is related to time that vehicle is removed from normal location.
Hunt teaches desirability of determining unauthorized use based on time that vehicle is located away from a normal location (pars. 20,25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use time at location as an input to determining authorized robotic vehicle operation as suggested by Hunt, in conjunction with a robotic vehicle unauthorized use detection system as disclosed by Li , Kumar and Samadani, in order to be able to detect unauthorized use in case a false signal was broadcast to try and deliberately cause a UAV to go off course.
Regarding claim 10, Hunt teaches use of wireless access points to help determine if robotic vehicle is operating properly (pars. 21,22).
.
4.	Claim s 4,15 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,275,670) in view of Samadani et al. (US 2018/0072265), Kumar et al. and Hwang (US 2019/0077368).
Li  , Kumar and Samadani disclose a robotic vehicle unauthorized use detection system/method as set forth above with regard to claims 1,13,25, except for specifically stating that unauthorized use is detected based on what controller is paired to the vehicle.
Hwang teaches desirability of detecting unauthorized use of a vehicle based on determination of what controller (terminal) is paired with a vehicle (par. 59).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to detect unauthorized use of a vehicle based on controller paired to vehicle as suggested by Hwang, in conjunction with an unauthorized vehicle detection system/method as disclosed by Li , Kumar and Samadani, in order to detect unauthorized use of a vehicle that included remote access operation.
Claims 15 and 27 are rejected for the same reasons as set forth above with regard to claim 4.
5.	Claim s 5,16 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,275,670) in view of Samadani et al. (US 2018/0072265) , Kumar et al. and Wolfsen (US 5,845,733).
Li  , Kumar and Samadani  disclose a robotic vehicle unauthorized use detection system/method as set forth above with regard to claims 1,13 and 25, except for particularly stating that unauthorized use is based on operator skill level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine unauthorized vehicle user based on skill level as suggested by Wolfsen, in conjunction with a robotic vehicle unauthorized user detection system/method as disclosed by Li , Kumar and Samadani, in order to provide safer operation of a robotic vehicle by ensuring that an operator was not operating under diminished capacity.
Claims 16 and 28 are rejected for the same reasons as set forth above with regard to claim 5.
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim 24 claims “means” language and claim 25-30,33 claims a “single means”.
7.	Claims  24-30,33 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claims 25-30,33 disclose only a single means (processor or processor step) configured to perform the claimed functionality.
Claim 24 claims “means” language without sufficient structure to perform the claimed function of the means.
8.	Claims 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
10.	Regarding remarks filed with the response on 5-27-21, arguments are moot in view of the newly cited Kumar reference.
Furthermore, claim 24 still contains “means” language without citation of sufficient structure to perform function of claimed means, and claims 25-30 and 33 disclose “single means” language that is improper.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689